Citation Nr: 1328011	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  12-08 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bronchial asthma. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hepatitis C. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the RO in Salt Lake City, Utah.  By that rating action, the RO, in part, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for bronchial asthma and Hepatitis C.  The RO also denied service connection for an acquired psychiatric disorder (originally claimed as depression) and PTSD.  The Veteran appealed this rating action to the Board. 

In June 2012, the Veteran testified at an informal conference hearing before a Decision Review Officer (DRO) at the above RO.  A copy of the DRO's informal conference report has been associated with the claims files. 

In June 2013, the Veteran's representative submitted evidence that is not pertinent to the issue on appeal (i.e., copies of his monthly expenses and bank statement) along with a waiver of review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  By a final and unappealed March 2008 rating decision, the RO declined to reopen  a previously denied claim for service connection for bronchial asthma.  The RO also denied service connection for hepatitis C.

2.  Evidence added to the record since the RO's final March 2008 rating decision does not relate to unestablished facts necessary to substantiate the underlying claims for service connection for bronchial asthma (i.e., evidence showing that the Veteran's preexisting bronchial asthma had increased in severity during military service) or hepatitis C (i.e., evidence showing that the Veteran's currently diagnosed hepatitis C had its onset during military service or is otherwise etiologically related thereto).

3.  The Veteran does not have PTSD. 

4.  The Veteran's acquired psychiatric disorder, variously diagnosed as anxiety and depressive disorder, did not have its onset during military service and is not etiologically related thereto, but has been attributed to non-service-connected physical disabilities (e.g., lumbar spine and knees). 


CONCLUSIONS OF LAW

1.  The March 2008 rating decision, wherein the RO declined to reopen a previously denied claim for service connection for bronchial asthma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the final March 2008 rating decision is not new and material, and the claim for service connection for bronchial asthma is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2012).

3.  The March 2008 rating decision, wherein the RO denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).
4.  Evidence received since the final March 2008 rating decision is not new and material, and the claim for service connection for hepatitis C is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2012).

5.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated during active military service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits of the new and material issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 
Regarding the claims of whether new and material evidence has been received to reopen previously denied claims for service connection for bronchial asthma and hepatitis C and the claim for service connection for an acquired psychiatric disorder, to include PTSD, VA provided the Veteran with notice on the Pelegrini II VCAA elements for each of these claims in pre-adjudication letters issued in July and August 2010, respectively.  These letters informed the Veteran of the criteria necessary to reopen his previously denied claims and for establishing service connection, respectively, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2011.  These letters also notified the Veteran of the Dingess elements. Nothing more is required in this case.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. 

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. 

In the July 2010 letter, specific notice of what constitutes material evidence in the case at hand, which met the directives of Kent was met.  Specifically, the Veteran's claims were denied due to a lack of evidence of aggravation of his pre-existing bronchial asthma and no evidence of in-service occurrence of hepatitis C.

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The RO associated the Veteran's service treatment records and identified VA and private treatment records with the claims files, to include, but not limited to, VA treatment records from the VA Medical Center (VAMC) in Salt Lake City, Utah, dated from September 2011 to September 2012, to include those uploaded to the Veteran's Virtual VA electronic claims file.  In addition, Social Security Administration records have been incorporated into the claims file.  In June 2012, the Veteran testified before a DRO.  A copy of the DRO's June 2012 conference report is of record.  The Veteran's personnel statements and lay history have been included with the record as well.   Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.   In this regard, in statements, dated in August and September 2012, representatives from the VA Medical Centers (VAMCs) in Pittsburgh, Pennsylvania and Detroit, Michigan indicated that their respective facilities did not have any records pertaining to treatment of the Veteran in 1971. 
As for his petition to reopen the claims for service connection for bronchial asthma and hepatitis C, VA need not conduct examinations with respect to these claims because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  Because the Board has determined that new and material evidence has not been received to reopen the previously denied claims for service connection for bronchial asthma and hepatitis C in its analysis below, an examination is not required.  Id. 

With respect to his claim for service connection for an acquired psychiatric disorder, to include PTSD, VA examined the Veteran in June 2011.  A copy of the June 2011 VA examination report has been associated with the claims files.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims files. It considers all of the pertinent evidence of record, to include the Veteran's history of treatment, his own stated medical history, and provides a sufficient rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD has been met. 38 C.F.R. § 3.159(c) (4). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, in June 2012, the Veteran testified before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, consideration should be given to the Veteran's June 2012 hearing before a DRO.  A review of the DRO's June 2012 informal conference report, reflects that he identified the issues on appeal.  (See DRO's June 2012 Informal Conference Report).  Also, information was solicited regarding the onset of the Veteran's bronchial asthma, hepatitis C and acquired psychiatric disorder, to include PTSD and their possible relationship to military service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's new and material claims. As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

II. Merits Analysis

A. New and Material Claims

The Veteran seeks to reopen previously denied claims for service connection for bronchial asthma and Hepatitis C.  Regarding his bronchial asthma, the Veteran primarily contends that he did not have bronchial asthma prior to service entrance, but that it had its onset as a result of having been exposed to gunpowder therein.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in January 2011 and DRO's June 2012 conference report).  Concerning his hepatitis C, the Veteran maintains that it is the result of having been exposed to "air gun" injections during military service.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in June 2007 and DRO's June 2012 conference report).  The Board finds, for reasons outlined below, that new and material evidence has not been received to reopen the above-cited claims.  After a discussion of the laws and regulations that are relevant to new and material evidence claims, the Board will discuss each disability separately in its analysis below. 

Generally, a final decision by the Agency of Original Jurisdiction may not be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been previsouly disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48   (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.   Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).
(i) Bronchial asthma

By a March 2008 rating action, the RO declined to reopen a previously denied claim for service connection for bronchial asthma.  Reference was made to an earlier May 1972 rating action wherein the RO denied service connection for bronchial asthma finding that the disability had preexisted military service and had not been aggravated therein.  The Veteran was informed of the RO's March 2008 decision in April 2008, but did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's March 2008 rating action is, therefore, final.  38 U.S.C.A. § 7105.  

The RO based its negative May 1972 final rating action on the Veteran's service treatment records.  An April 1971 service enlistment examination report reflects that the Veteran's lungs and chest were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had pain or pressure in his chest, chronic cough, asthma, or shortness of breath.  In the Notes section of the Report, the examining physician noted that the Veteran had received treatment for hay fever in the summer months.  In June 1971, the Veteran received treatment for rhinitis and sneezing.  It was noted that the Veteran thought that he was allergic to wool.  The examining clinician indicated that the Veteran did not have a history of asthma.  

In late July 1971, the Veteran received treatment for asthma with wheezing.  An August 1971 report, reflects that the Veteran's complained of asthma that was characterized by wheezing and shortness of breath.  The examining clinician noted that the Veteran had been seen by a physician prior to service entrance for asthma.  A physical evaluation of the lungs was normal other than evidence of wheezing on auscultation.  The examining clinician diagnosed the Veteran with asthma, bronchial-treated and unimproved in the line of duty that had existed prior to service entrance.  Thereafter, in early August 1971, a Medical Board found the Veteran eligible for service separation as a result of bronchial asthma that had existed prior to service and not aggravated therein.  In its May 1972 rating action, the RO also noted that when VA examined the Veteran in April 1972, only a history of bronchial asthma was noted.  (See April 1972 VA examination report).  
In its final March 2008 rating action, the RO determined that the post-service evidence (i.e., VA and private treatment records, dated from June 1972 to March 2008) did not contain any clinical findings showing that the Veteran's preexisting bronchial asthma had been aggravated (permanently worsened) by military service, or treatment for, a chronic lung disability.  Thus, the RO concluded that in the absence of any evidence of in-service aggravation of the pre-existing bronchial asthma, new and material evidence had not been received to reopen a previously denied claim for service connection for bronchial asthma.  

The Veteran's petition to reopen his previously denied claim for service connection for bronchial asthma was received by the RO in July 2010.  (See VA Form 21-0820, Report of General Information, dated and signed by a RO contact personnel, in July 2010). 

Evidence received after the RO's final March 2008 rating action includes VA and private treatment and examination records, dated from 2001 to 2012, to include those uploaded to the Veteran's Virtual VA electronic claims file.  Also of record are SSA records, a DRO's June 2012 conference report and additional statements authored by the Veteran.  This evidence is new because it was not of record at the time of the RO's March 2008 rating action.  It is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely evidence that the Veteran's preexisting bronchial asthma had been aggravated (permanently worsened) during military service.  While the above-cited private and VA medical reports show continued treatment for bronchial asthma, they do not show that it was aggravated during military service. In fact, they do not attribute the Veteran's bronchial asthma to any in-service incident.  The DRO's June 2012 report is also not material because it merely reiterates the Veteran's previous contention that his bronchial asthma did not preexist service entrance but had its onset therein.  Therefore, new and material evidence has not been received and the claim for service connection for bronchial asthma is not reopened and does not raise a reasonable possibility of substantiating the claim. 

Consideration has been given to the Veteran's assertion that he suffers from current asthma symptomatology that is related to his period of service.  However, this statement is essentially the same statement that he made when he filed his initial claim in August 1971.  (See VA Form 21-526, Veteran's Application for Compensation or Pension, received by the RO in August 1971).  These statements are thereby not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence). 

Therefore, new and material evidence has not been received and the claim for service connection for bronchial asthma is not reopened and does not raise a reasonable possibility of substantiating the claim. 

(ii) Hepatitis C

In its March 2008 rating action, the RO also denied service connection for hepatitis.  The RO denied the claim because there was no evidence of hepatitis C in service and no evidence linking the initial post-service diagnosis in 1996 to an in-service event, such as air gun immunizations.  The Veteran was informed of the RO's March 2008 decision in April 2008, but did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's March 2008 rating action is, therefore, final.  38 U.S.C.A. § 7105.  

The RO denied the claim for service connection for hepatitis in March 2008 because there was no indication of complaints, treatment, or diagnosis pertinent to hepatitis C or liver abnormalities during service and because the evidence of record did not demonstrate an etiological link between his initial post-service diagnosis of hepatitis C in 1996 to an in-service event, such as the claimed "air gun" immunizations.  In denying the claim, the RO relied, in part, on the Veteran's service treatment records.  These records are negative for complaints, treatment, or diagnosis pertinent to hepatitis C or liver abnormalities.  As indicated in the analysis above, the Veteran was discharged after a two (2) and a half month stint of military service due to bronchial asthma.  The RO also based its determination on VA and private examination and treatment records, dated from April 1972 to March 2008.  These reports reflect that the Veteran had initially been diagnosed with hepatitis in 1996 as part of a follow-up for gallbladder surgery.  (See February 2008 VA treatment report).  

Since the final March 2008 rating decision, new evidence has been added to the claims files. The new evidence consists of VA and private outpatient treatment and examination reports, dated from 2001 to 2012, to include those uploaded to the Veteran's Virtual VA electronic claims file.  Also of record are SSA records, a DRO's June 2012 conference report and additional statements authored by the Veteran.  This evidence is new because it was not of record at the time of the RO's March 2008 rating action.  It is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely evidence that the Veteran's hepatitis C had its onset during military service or is etiologically related thereto.  While the above-cited private and VA medical reports show continued treatment for hepatitis C, they do not show that it had its onset therein.  In fact, they do not attribute the Veteran's hepatitis to any in-service incident, such as the claimed "air gun" immunizations.   

Consideration has been given to the Veteran's assertion that he suffers from hepatitis C that is related to "air gun" immunizations that he received during military service.  However, this statement is essentially the same statement that he made when he filed his initial claim in June 2007.  (See VA Form 21-4138, Statement In Support of Claim, dated and signed by the Veteran in June 2007).  These statements are thereby not new evidence.  Bostain, supra. 

Therefore, new and material evidence has not been received and the claim for service connection for hepatitis C is not reopened and does not raise a reasonable possibility of substantiating the claim. 


B. Service Connection Claim- Acquired Psychiatric Disorder, to include PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic diseases, such as a psychosis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  As the Veteran has not been diagnosed as having a psychosis, the tenets of 3.303(b) have not been invoked with respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD. 
If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365

PTSD criteria

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s). 38 C.F.R. § 3.304(f)  (2012). 

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror." DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response). Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843  (July 13, 2010).

The Veteran contends that he developed PTSD after he learned that a fellow servicemate died after he was struck by lightning at Fort Dix, New Jersey in late July 1971.  

At the outset, the Board finds that there is no evidence of a psychosis manifested to a compensable degree within a year of service discharge in August 1971.  Thus, service connection for a psychosis on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2012).  

The initial question is whether the preponderance of the evidence of record shows that the Veteran currently has an acquired psychiatric disorder, to include PTSD. If and only if that questions is answered in the affirmative, is it necessary to determine whether any diagnosed psychiatric disability, to include PTSD is related to the Veteran's period of military service.  The Board finds that service connection for an acquired psychiatric condition, to include PTSD is not warranted.  The preponderance of the evidence of record does not show that the Veteran has been diagnosed with PTSD or that any other acquired psychiatric disorder is related to military service. 

The Veteran's service treatment records are wholly devoid of any psychiatric complaints or clinical pathology.  As noted in the preceding analysis, the Veteran was separated after two (2) and a half months of active service for an unrelated pulmonary disability. 

Post-service VA and private treatment records, dated from 1972 to 2012, are of record.  These records show that the Veteran has been diagnosed with anxiety and depression.  (See February 2009 VA treatment report reflecting that the Veteran had a prior medical history of anxiety and a positive depression screen in July and November 2010).  Recent VA treatment reports, dating from September 2011 to September 2012, uploaded to the Veteran's Virtual VA electronic claims file reflect that he continued to received treatment for anxiety, not otherwise specified and major depressive disorder.  These reports also contain occasional entries of rule out (R/O) PTSD.  (See December 2011, and June, August and September 2012 reports uploaded to the Veteran's Virtual VA electronic claims file).  

In June 2011, a VA examiner was specifically asked to determine if the Veteran had an acquired psychiatric disorder, to include PTSD that was related to his period of active duty service, to include the stressor of the Veteran having learned about a serviceman's death from lightening at Fort Dix, New Jersey.  After a review of the claims files, to include the Veteran's service and post-service VA and private treatment records, as well as a mental status evaluation, a Board certified psychiatrist concluded that not all of the DSM-IV criteria were met with regard to a diagnosis of PTSD.  The VA psychiatrist noted that the Veteran did not meet stressor criterion A  nor did he meet the symptoms special to criteria of the social/occupational dysfunction required for a DSM-IV-based diagnosis of PTSD.  See 38 C.F.R. § 4.125(a).  

The VA examiner also concluded that the Veteran's diagnosed depressive and anxiety disorders had not been caused or aggravated by military service, but were the result of non-military-service-related back and knee disabilities.  (See June 2011 VA PTSD examination report).  In providing this opinion, the VA psychiatrist considered the Veteran's service and post-service history, service and post-service treatment records, including the above-reference screens that were positive for depression, and other acquired psychiatric disabilities, and the symptoms endorsed on examination, and came to the conclusion that he did not meet the criteria for a diagnosis of PTSD, and that his depression and anxiety were related to his non-service-connected physical ailments.  The report is detailed, reflects a thorough and accurate review of the record, a recitation of the Veteran's history and a mental status interview.  It is the most probative evidence of record, is against the claim and is uncontroverted.  

Thus, as the preponderance of the evidence of record does not show that the Veteran has been diagnosed with PTSD during the appeal period, and attributes his acquired psychiatric disorder, variously diagnosed as depression and anxiety, to non-service-connected physical disabilities, the claim for service connection for an acquired psychiatric disability, to include PTSD is denied. 

The Veteran has contended that he has an acquired psychiatric disorder, to include PTSD that is related to service.  The Court has held that lay persons are competent to provide opinions on some medical issues.  see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2012).  However, the issue of whether the Veteran has an acquired psychiatric disorder, to include a diagnosis of PTSD that is related to his active duty falls outside the realm of common knowledge of a lay person.  While the Veteran is competent to describe his psychological symptoms and stressors that occurred to him in service, he is not shown to have the medical expertise to diagnose a psychiatric disability, such as PTSD, and the Board finds that diagnosing and identifying a psychiatric disability and its origins requires medical expertise that the Veteran is not shown to possess.  The Veteran's reported psychiatric symptoms were considered by the June 2011 VA psychiatrist, who determined that he did not meet the criteria for a diagnosis of PTSD and attributed his anxiety and depression to non-service-connected physical disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In view of the aforementioned, there is no basis for granting service connection for an acquired psychiatric disorder, to include PTSD in this case.  There is no basis for reasonable doubt so as to resolve this matter in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD is denied.

ORDER

New and material evidence not having been received, the Veteran's request to reopen the claim of entitlement to service connection for bronchial asthma is denied.

New and material evidence not having been received, the Veteran's request to reopen the claim of entitlement to service connection for hepatitis C is denied.

Service connection for an acquired psychiatric disorder, to include PTSD is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


